--------------------------------------------------------------------------------

Exhibit 10.5
 
In re
CHARYS HOLDING COMPANY, INC
 
Case No.    
08-10289 (BLS)
   
Debtor
 
Reporting Period:    
May 1 through 31
 



STATEMENT OF OPERATIONS (Income Statement)


The Statement of Operations is to be prepared on an accrual basis. The accrual
basis of accounting recognizes revenue when it is realized and expenses when
they are incurred, regardless of when cash is actually received or paid.


REVENUES
 
MONTH
   
CUMULATIVE -FILING TO DATE
 
Gross Revenues
           
Less: Returns and Allowances
           
Management Fees billable to Subsidiaries
    1,300,000       11,870,579  
COST OF GOODS SOLD
               
Beginning Inventory
               
Add: Purchases
               
Add: Cost of Labor
               
Add: Other Costs (attach schedule)
               
Less: Ending Inventory
               
Cost of Goods Sold
               
Gross Profit
    1,300,000       11,870,579  
OPERATING EXPENSES
               
Advertising
               
Auto and Truck Expense
               
Bad Debts
               
Contributions
               
Employee Benefits Programs
    4,490       10,845  
Officer/Insider Compensation*
    90,308       388,718  
Insurance
    2,852       35,383  
Management Fees/Bonuses
               
Office Expense
               
Outside and other services - no reorganization items
    90,982       228,297  
Repairs and Maintenance
               
Rent and Lease Expense
    13,185       59,617  
Salaries/Commissions/Fees
    43,418       139,667  
Supplies
    3,972       20,302  
Taxes - Payroll
    4,343       24,588  
Taxes - Real Estate
               
Taxes - Other
            (28 )
Travel and Entertainment
    17,062       49,978  
Utilities
    5,989       17,753  
Other (attach schedule)
    42,086       231,821  
Total Operating Expenses Before Depreciation
    318,687       1,206,941  
Depreciation/Depletion/Amortization
    2,823       10,199  
Net Profit (Loss) Before Other Income & Expenses
    978,490       10,653,439  
OTHER INCOME AND EXPENSES
               
Other Income(Loss) - Subsidiaries
    (210,898 )     (2,612,846 )
Interest Expense
    (69,870 )     (298,624 )
Other Expense (attach schedule)
               
Net Profit (Loss) Before Reorganization Items
    697,722       7,741,969  



 
 

--------------------------------------------------------------------------------

 
 
In re
CHARYS HOLDING COMPANY, INC
 
Case No.    
08-10289 (BLS)
   
Debtor
 
Reporting Period:    
May 1 through 31
 



REORGANIZATION ITEMS
           
Professional Fees
    481,801       2,932,682  
U. S. Trustee Quarterly Fees
            4,875  
Interest Earned on Accumulated Cash from Chapter 11 (see continuation sheet)
               
Gain (Loss) from Sale of Equipment
               
Other Reorganization Expenses (attach schedule)
               
Total Reorganization Expenses
               
Income Taxes
               
Net Profit (Loss)
  $ 215,921     $ 4,804,412  

*"Insider" is defined in 11 U.S.C. Section 101(31).


BREAKDOWN OF “OTHER” CATEGORY


OTHER COSTS

   
None
   
None
               
OTHER OPERATIONAL EXPENSES
               
None
   
None
               
OTHER INCOME
               
None
   
None
               
OTHER EXPENSES
           
Other professional fees - non bankruptcy professionals
    42,085       231,821                                      
OTHER REORGANIZATION EXPENSES
               
See MOR-6 "Bankruptcy Professionals"
    481,801       2,932,682                                                    
   



Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:

Interest earned on cash accumulated during the chapter 11 case, which would not
have been earned but for the bankruptcy proceeding, should be reported as a
reorganization item.
 
 

--------------------------------------------------------------------------------